ORDER

PER CURIAM.
Appellant Ronald E. Surdyke (“Sur-dyke”) appeals a judgment of the St. Louis County Circuit Court in favor of Respondents Paul B. Maasen et al. (“Maasens”) on a breach of contract claim. Surdyke claims the circuit court erred when it allowed the Maasens to present testimony from an individual with whom Surdyke had previously conducted business. Concomitantly, Surdyke claims the trial court erred in refusing to grant a mistrial due to the admission of this testimony. Surdyke also claims he substantially performed the contract and the damage award was not supported by substantial evidence and was against the weight of the evidence. Finally, Surdyke contends the trial court erred in fading to award him unpaid compensation.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).